DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 11/27/2018 and 8/6/2019 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/29/2017. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.   
                                                   Examiners Amendment
This application is in condition for allowance except for the presence of claims 3-4 and 7-8 directed nonelected Species I and III without traverse. Accordingly, claims 3-4 and 7-8 been canceled.
Rejoinder of Restricted Claims
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to dependent claims, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because the claim previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/9/2020 with respect to Claim 10 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                    Status of Application
Claims 1-2, 6, and 9-10 are pending.  Claims 1 and 6 have been amended. Claim 5 has been cancelled by applicant. Claims 3-4 and 7-8 have been cancelled by the Office. Claim 10 has been rejoined. Claim 1 is the only independent claim. This Allowance is in response to the “Amendments and Remarks” received on 2/19/2021.


Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 2/19/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 1-2, 5-6, and 9 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 for Claims 1-2, 5-6, and 9 have been withdrawn.
Office note: Since applicant has cancelled Claim 5, all rejections and objections based thereon are considered moot.
Allowable Subject Matter
With respect to Claims 1-2, 5-6, and 9-10: Claim 1 has been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claim 1 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “change the predetermined value based on a running condition of the hybrid vehicle, wherein the braking control includes a first braking control of performing both a charge of the battery with the regenerative electric power and a drive of the first motor generator with the regenerative electric power and a second braking control of performing only the 
The closest prior art of reference is Ikedaya et al. (United States Patent Publication 2016/0059844). Ikedaya is also hybrid recharging system, however Ikedaya does not specifically state a system with the limitations as cited above.
Another prior art of reference is Sasaki (United States Patent 5,914,575). Sasaki is also system and method for vehicle control, however Sasaki does not specifically state a system and method with the above limitations.
Both of these references either independently or in combination fail to anticipate or teach the limitations above in combination with the other claimed limitations. Therefore Claim 1 contains allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669                                                                                                                                                                                                        



	
	.